Citation Nr: 1736028	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2013 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing; in November 2015 correspondence, he withdrew his hearing request.

The Veteran also perfected his appeal with respect to his claim of service connection for tinnitus; however, as a December 2013 rating decision granted service connection for tinnitus, that claim is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's military occupational specialty was wheel track operator; in that capacity, he likely had some exposure to noise in service.

On September 1968 service enlistment report of medical examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
0
10
0
0
5
L
5
0
0
0
0

A March 1970 service treatment record (STR) notes the Veteran's report of ear irritation for three weeks, "ever since he hit a mine"; a possible ear injury was diagnosed.  A separate STR from that month also notes his report of a right earache and trouble hearing.  His left ear was normal on examination but inflammation was noted in the right ear; mild bilateral external otitis was diagnosed.  

A March 1970 STR notes the following puretone thresholds:


500
1000
2000
3000
4000
R
10
5
0
/
15
L
5
5
5
/
10

On December 1971 service separation report of medical examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds were:  


500
1000
2000
3000
4000
R
0
0
0
/
0
L
0
0
0
/
0

On November 2012 VA hearing loss examination, audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
R
15
15
20
15
40
L
15
15
15
20
30

The examiner determined that there were no frequencies that could not be tested, found the test results valid for rating purpose, and opined that the Veteran's hearing loss was not at least as likely due to service since his service entrance and separation examinations were within normal limits with no significant threshold shifts.

In a December 2013 medical opinion, the provider noted that the Veteran was treated in service for a right earache following a mine explosion, had noted areas of inflammation during service, and was diagnosed with external otitis.  He determined, however, that the Veteran's right ear hearing loss was not due to service because his service separation exam was normal on clinical evaluation.

Although hearing loss was not diagnosed in service, the absence of such diagnosis is not fatal to a claim of service connection for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155.   Additionally, while the examiner addressed the Veteran's diagnosis of external otitis in his STRs, he did not consider the Veteran's statements, or the statements submitted by his wife and friend, that he experienced trouble hearing since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).  Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's hearing loss is necessary.  See Barr, 21 Vet. App. at 312.

Additionally, specifically with respect to the Veteran's claim of service connection for left ear hearing loss, he has not been shown to have a left ear hearing loss disability (as defined in 38 C.F.R. § 3.385) during the pendency of the instant claim.  See November 2012 VA hearing loss examination.  In March 2017 written argument, he stated that his left ear hearing acuity had worsened since he was last examined by VA due to his tinnitus.  Given that he is now service connected for tinnitus, that hearing loss tends to be a progressive disability, and that he is competent to observe a diminution in his hearing capacity, and because the absence of a current left ear hearing loss disability was a basis for the prior denial of his claim, a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record updated records of all evaluations and treatment the Veteran has received for hearing loss from both private and VA facilities/medical providers.  He must assist in the matter by identifying the providers and submitting releases for VA to obtain any private records identified.

2. The AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to determine the nature and cause of his hearing loss.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a hearing loss DISABILITY (as defined in 38 C.F.R. § 3.385) in the left ear?

(b) If a hearing loss disability is found in the left ear, and specifically with respect to the right ear, what is the likely cause of such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma (to include a mine explosion) therein?  

(c) If a hearing loss disability (in either the right and/or left ear) is found to be unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected tinnitus?  If not, please identify the most likely cause.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3. The AOJ should then review the record and re-adjudicate the claims.  If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

